Exhibit 10.85




CONFIDENTIALTREATMENT REQUESTED
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION


EXECUTION COPY
AGREEMENT FOR REIMBURSEMENT OF CAPITAL EXPENDITURE AND SERVICE FEES


BETWEEN






AESICA QUEENBOROUGH LIMITED


And


OPIANT PHARMACEUTICALS INC




relating to the development, manufacture and supply of a device capable of
administering Nalmefene hydrochloride







--------------------------------------------------------------------------------

Exhibit 10.85


Contents
CLAUSE
1.
DEFINITIONS AND INTERPRETATION    

2.
AESICA EXPENDITURE    

3.
PROMISE TO REIMBURSE

4.
PAYMENT

5.
DEFAULT INTEREST    

6.
REPAYMENT OF REIMBURSEMENT    

7.
CHANGES TO SCHEDULE 1    

8.
ASSIGNMENT    

9.
CONFIDENTIALITY    

10.
MISCELLANEOUS    

11.
GOVERNING LAW AND JURISDICTION    

12.
ENTIRE AGREEMENT    



Schedule 1: Capital and Service Fee Expenditure
    









--------------------------------------------------------------------------------


Exhibit 10.85


THIS AGREEMENT FOR REIMBURSEMENT OF CAPITAL EXPENDITURE AND SERVICE FEES IS
MADE                        SEPTEMBER 7, 2018
BETWEEN


(1)
OPIANT PHARMACEUTICALS, INC., with offices at 201 Santa Monica Blvd., Suite 500,
Santa Monica, California, 90401, USA (“Opiant”), and

(2)
AESICA QUEENBOROUGH LIMITED, a company incorporated and registered in England
and Wales with company number 06350087 whose registered office is at Suite B
Breakspear Park, Breakspear Way, Hemel Hempstead, Hertfordshire, England, HP2
4TZ (“Aesica ”).



BACKGROUND
(A)
Opiant and Aesica are parties to that certain Development Agreement dated on or
about the date hereof (the “Development Agreement”) for the development
manufacture and supply of a device capable of administering Nalmefene
hydrochloride (“Nalmefene Finished Product”)

(B)
In order to meet Opiant’s timelines for the commercial manufacture and
commercial launch of the Nalmefene Finished Product, it may be necessary for
Aesica and/or its Affiliate to incur certain capital expenditure and associated
service fees before the parties negotiate a definitive agreement for the
commercial supply of Nalmefene Finished Product (a “Supply Agreement”).

(C)
The capital expenditure to be incurred by Aesica and/or its Affiliate comprises
the Tooling Fees, the Equipment Fees and the Facility Alteration Fees (each as
defined below). In addition, Aesica will incur the Service Fees (as defined
below). Such total expenditure amounts to [***] unless the parties agree to
revise the table at Schedule 1 in accordance with clause 7 below.

(D)
In consideration for Aesica and/or its Affiliate incurring the Tooling Fees,
Equipment Fees, Facility Alteration Fees and Service Fees, Opiant agrees to,
upon the occurrence of certain events, reimburse Aesica for a portion of those
costs as set forth in this agreement (“Reimbursement Agreement”).

(E)
All capitalized terms used but not defined herein shall have the meaning given
to them in the Development Agreement.

 








1



--------------------------------------------------------------------------------

Exhibit 10.85


AGREED TERMS
1.
DEFINITIONS AND INTERPRETATION

1.1
In this Reimbursement Agreement, where the context so admits, the following
words and expressions shall have the following meanings:

“Aesica Fault Termination” means those circumstances where Opiant terminates the
Development Agreement pursuant to any of clauses 18.2(a) – 18.2(g) of the
Development Agreement (inclusive);
“Cumulative Amount” means the total amount of the Tooling Fees, Equipment Fees,
Facility Alteration Fees and/or Service Fees (as appropriate) incurred by Aesica
as at the relevant Quarter, such Cumulative Amounts being set out in the second,
seventh, ninth and eleventh rows of the table attached at Schedule 1 (as such
table may be updated from time to time by the Parties in accordance with clause
7), less any such Tooling Fees, Equipment Fees, Facility Alteration Fees and/or
Service Fees that can be unconditionally cancelled by or refunded to Aesica as
of the Trigger Date;
“Development Agreement” has the meaning given to it in Recital (A);
“Effective Date” means the date of this Agreement;
“Equipment” means the metrology and spray analysis equipment, mold presses and
equipment, filling and stoppering equipment and device assembly equipment
required to be purchased by Aesica for the purposes of supporting the commercial
manufacture of the Nalmefene Finished Product;
“Equipment Fees” means the amounts to be paid by Aesica on Equipment per Quarter
as set out in the third, fourth, fifth and sixth rows of the table set out at
Schedule 1 (as such table may be updated from time to time by the Parties in
accordance with clause 7);
“Facility Alterations” means the alterations to Aesica’s and/or its Affiliates’
facilities required to be undertaken by Aesica for the purposes of supporting
the commercial manufacture of the Nalmefene Finished Product;
“Facility Alteration Fees” means the amounts to be paid by Aesica on the
Facility Alternations per Quarter as set out in the eighth row of the table set
out at Schedule 1 (as such table may be updated from time to time by the Parties
in accordance with clause 7);
“Failure to Agree Commercial Supply” means circumstances where the Parties have
not entered into a Supply Agreement despite having fulfilled all obligations set
forth in Clause 9 of the Development Agreement;
“Force Majeure Termination” means those circumstances where either party has
terminated the Development Agreement pursuant to clause 18.2(h) of the
Development Agreement;


2



--------------------------------------------------------------------------------

Exhibit 10.85


“Nalmefene Finished Product” has the meaning given to it in Recital (A);
“Opiant Fault Termination” means those circumstances where Aesica terminates the
Development Agreement pursuant to any of clauses 18.2(a) – 18.2(g) of the
Development Agreement (inclusive);
“Opiant No Fault Termination” means those circumstances where Opiant terminates
the Development Agreement pursuant to clause 18.1 of the Development Agreement;
“Quarter” means each three (3) month period starting on 1 January, 1 April, 1
July and 1 October in each calendar year;
“Service Fees” means the amount of its labour costs per Quarter that Aesica has
allocated to the project, as set out in the tenth row of the table set out at
Schedule 1 (as such table may be updated from time to time by the Parties in
accordance with clause 7);
“Supply Agreement” has the meaning given to it in Recital (B);
“Tooling” means the tooling required to be purchased by Aesica for the purposes
of supporting the commercial manufacture of the Nalmefene Finished Product;
“Tooling Fees” means the amounts to be paid by Aesica on Tooling as set out in
the first row of the table set out at Schedule 1 (as such table may be updated
from time to time by the Parties in accordance with clause 7);
“Trigger Date” means the following:
(a)
Where there is a Failure to Agree Commercial Supply, the date of completion of
the process set out in Clause 9 of the Development Agreement;

(b)
Where there is an Opiant Fault Termination, an Opiant No Fault Termination or a
Force Majeure Termination, the date that such termination takes effect in
accordance with the terms of the Development Agreement.

1.2
A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality).

1.3
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural include the singular.

1.4
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.



3



--------------------------------------------------------------------------------

Exhibit 10.85


2.
AESICA EXPENDITURE

2.1
It is hereby acknowledged that in order to support commercialisation of the
Nalmefene Finished Product, prior to negotiating a Supply Agreement with Opiant,
Aesica agrees to:

(a)
purchase the Tooling and Equipment,

(a)
incur the Service Fees, and

(b)
make the Facility Alterations.

3.
PROMISE TO REIMBURSE

3.1
In consideration for Aesica purchasing the Tooling and Equipment, incurring the
Service Fees and carrying out the Facility Alterations, Opiant agrees to
reimburse the following amounts to Aesica:

(a)
In the event that there is a Failure to Agree Commercial Supply or a Force
Majeure Termination either:

(i)
the total sum of the Cumulative Amounts of the Tooling Fees, Equipment Fees,
Facility Alteration Fees and Services Fees allocated to the Quarter in which the
Trigger Date occurs; or

(ii)
[***],

(whichever is lower).
(b)
In the event that there is an Opiant Fault Termination or an Opiant No Fault
Termination:

(i)
the total sum of the Cumulative Amounts of the Tooling Fees, Equipment Fees,
Facility Alteration Fees and Service Fees allocated to the Quarter in which the
Trigger Date occurs,

(the amounts requiring to be paid under clauses 3.1(a) and 3.1(b) above each
being referred to as the “Reimbursement”).
3.2
For the avoidance of doubt, Opiant shall not be expected or required to
reimburse any amounts in the event of an Aesica Fault Termination.

4.
PAYMENT

4.1
Aesica shall be entitled to issue an invoice for that part of the Reimbursement
that relates to Tooling Fees, Facility Alteration Fees and Service Fees from the
Trigger Date, and Opiant shall pay that part



4



--------------------------------------------------------------------------------

Exhibit 10.85


of the Reimbursement that relates to Tooling Fees, Facility Alteration Fees and
Service Fees within 30 calendar days of the date of such invoice.
4.2
In respect of that part of the Reimbursement that relates to Equipment Fees
then, for the one-hundred and eighty (180) calendar day period following the
Trigger Date, Aesica shall use Diligent Efforts (as defined in the Development
Agreement) to sell the Equipment purchased with such Equipment Fees to a third
party. In the event that Aesica is able to sell any of the Equipment during such
one-hundred and eighty (180) calendar day period then that portion of the
Reimbursement that relates to Equipment Fees shall be reduced by the amount of
proceeds generated from such sale. Following the expiry of the one-hundred and
eighty (180) day period, Aesica shall issue an invoice to Opiant for the
relevant Equipment Fees adjusted in accordance with this clause 4.2 and, if
applicable, clause 3.1(a).

4.1
Aesica shall include with its invoice reasonable information and documentation
(in sufficient detail, including without limitation any invoices, receipts,
purchase orders or similar documentation relating to any portion of the
Cumulative Amount) supporting the demand for reimbursement. Any payment due and
owing by Opiant hereunder shall be paid by way of bank transfer to the bank
account set out below (or such other bank account as Aesica may nominate in
writing from time to time):

Bank:        Natwest Plc
Sort code:     536138
BIC (Swift):    NWBKGB2L
IBAN:        GB45 NWBK 5361 3830 3342 76
5.
DEFAULT INTEREST

Interest shall accrue on a daily basis on the undisputed amounts payable by
Opiant to Aesica hereunder from the date such amounts becomes due and payable in
accordance with clause 4 until the date of actual payment at the rate of three
percent (3%) per annum above or the maximum rate allowed by law, if less.
6.
REPAYMENT OF REIMBURSEMENT

6.1
Notwithstanding anything to the contrary set forth in this Reimbursement
Agreement, if the Trigger Date arises solely from a Failure to Agree Commercial
Supply and thereafter the parties enter into a Supply Agreement or the Nalmefene
Finished Product is supplied as contemplated in Article 9 of the Development
Agreement in the absence of a Supply Agreement, then Aesica shall, upon demand
by and at the option of Opiant, with respect to any amounts paid by Opiant
pursuant to clause 4, within 30 calendar days of the demand either repay such
amounts to Opiant or credit such amounts against amounts Opiant owes to Aesica
for the supply of Nalmefene Finished Product.



5



--------------------------------------------------------------------------------

Exhibit 10.85


6.2
If a Trigger Date occurs and Opiant makes payment of the Reimbursement pursuant
to clause 4, and Aesica thereafter enters into a written agreement with a third
party related to the development of the Unidose Xtra Device (as defined in the
Development Agreement) for a specific purpose pursuant to which Aesica is able
to use all or any portion of the Tooling, Equipment, Facility Alterations and/or
work product resulting from the Service Fees (“a Third Party Agreement”), then:

(a)
If Aesica reaches the stage of first clinical supply under that Third Party
Agreement (“the Repayment Trigger Date”) on or before the date that is [***]
after the Trigger Date, Aesica shall repay to Opiant [***] of that portion of
the corresponding Tooling Fees, Equipment Fees, Facility Alterations and/or
Service Fees previously reimbursed by Opiant pursuant to clause 4 that Aesica
has been able to utilise under the relevant Third Party Agreement;

(b)
If the Repayment Trigger Date occurs after the date that is [***] after the
Trigger Date but on or before the date that is [***] after the Trigger Date,
Aesica shall repay to Opiant [***] of that portion of the corresponding Tooling
Fees, Equipment Fees, Facility Alterations and/or Service Fees previously
reimbursed by Opiant pursuant to clause 4 that Aesica is able to utilise under
the relevant Third Party Agreement; and

(c)
If the Repayment Trigger Date occurs after the date that is [***] after the
Trigger Date but on or before the date that is [***] after the Trigger Date,
Aesica shall repay to Opiant [***] of that portion of the corresponding Tooling
Fees, Equipment Fees, Facility Alterations and/or Service Fees previously
reimbursed by Opiant pursuant to clause 4 that Aesica is able to utilise under
the relevant Third Party Agreement.

Any such repayment shall be made by Aesica to Opiant within thirty (30) days
after the occurrence of the Repayment Trigger Date, and Aesica shall provide
with its payment reasonable information and documentation supporting the
repayment amount (subject to any third party confidentiality obligations).
7.
CHANGES TO SCHEDULE 1

Any changes to the estimated Tooling Fees, Equipment Fees, Facility Alteration
Fees or Service Fees that either exceed £50,000 in respect of any one element or
where the aggregate of the changes across all of the elements in any one Quarter
exceeds £75,000 must be approved by Opiant in writing and in advance (such
approval not to be unreasonably withheld or delayed).


6



--------------------------------------------------------------------------------

Exhibit 10.85


8.
ASSIGNMENT

Prior to the parties entering into a Supply Agreement, if any, this
Reimbursement Agreement may only be assigned pursuant to (and in connection
with) a permitted assignment of the Development Agreement and, after entering
into the Supply Agreement, only pursuant to (and in connection with) an
assignment of the Supply Agreement.
9.
CONFIDENTIALITY

9.1
Article 21 (Confidentiality) of the Development Agreement is incorporated into
and shall apply to the parties’ disclosure of Confidential Information (as
defined in the Development Agreement) under this Reimbursement Agreement.

10.
MISCELLANEOUS

10.1
The waiver, express or implied, by any party of any right under this
Reimbursement Agreement or any failure to perform or breach by another party
shall not constitute or be deemed a waiver of any other right under this
Reimbursement Agreement.

10.2
No amendment, change or addition hereto shall be effective or binding on any
party unless reduced to writing and executed by all the parties for the time
being.

10.3
Nothing in this Reimbursement Agreement shall constitute or be deemed to
constitute a partnership between the parties or any of them, or a term of their
employment.

10.4
Any notices given to a party under or in connection with this Reimbursement
Agreement shall be in writing and shall be delivered by hand or by pre-paid
first-class post or other next working day delivery service at its registered
office and shall be deemed to have been received

(a)
if delivered by hand, on signature of a delivery receipt

(b)
if sent by pre-paid first-class post or other next working day delivery service,
at 9.00 am on the second Business Day after posting;

10.5
If at any time any provision of this deed is or becomes invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this deed shall not be affected or impaired thereby.



7



--------------------------------------------------------------------------------

Exhibit 10.85


10.6
Each party shall do, or procure the doing, of all reasonable acts and things,
and execute, or procure the execution of, all documents, as may reasonably be
required to give full effect to this Reimbursement Agreement.

10.7
A person who is not a party to this Reimbursement Agreement shall not have any
rights under or in connection with it by virtue of the Contracts (Rights of
Third Parties) Act 1999.

10.8
The right of the parties to terminate, rescind or agree any amendment,
variation, waiver or settlement under this Reimbursement Agreement is not
subject to the consent of any person that is not a party to this Reimbursement
Agreement.

11.
GOVERNING LAW AND JURISDICTION

This Reimbursement Agreement shall be governed by the laws of the State of
Delaware, excluding conflict of law rules. With respect to any dispute arising
out of or in connection with this agreement the parties agree to exclusive
jurisdiction and venue of (i) a United States federal court of competent
jurisdiction sitting in the state of Delaware; or (ii) if no such court has
jurisdiction, then the Delaware Superior Court and, if related to equity, the
Delaware Court of Chancery.
12.
ENTIRE AGREEMENT

12.1
This Reimbursement Agreement, together with the Development Agreement,
constitutes the entire agreement between the parties and supersedes and
extinguishes all previous drafts, agreements, arrangements and understandings
between them, whether written or oral, relating to the subject matter hereof.





















8



--------------------------------------------------------------------------------

Exhibit 10.85


This Agreement has been entered into on the Effective Date.




Signed for and on behalf of 
AESICA QUEENBOROUGH LIMITED by:
…/s/ Manja Boerman……………………
(signature) 

Manja Boerman…………………………
 (print name)
Managing Director…………………………
 (position)


)
)
)
Signed for and on behalf of 
OPIANT PHARMACEUTICALS INC by:


………/s/ Roger Crystal………………
(signature) 

………Roger Crystal …………………
(print name)


………Chief Executive Officer………
 (position)









 
  




 


 
 
 











9



--------------------------------------------------------------------------------


Exhibit 10.85


SCHEDULE 1


CAPITAL EXPENDITURE AND SERVICE FEES (£)




[***]








































CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED [***], IS
FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION


10

